DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/21/2020, 7/15/2021, and 1/31/2022 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 7/20/2017. 
Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Status of Application
Claims 16-30 are pending. Claims 16, 25, and 30 are the independent claims.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objections
Claim 27 has typographical errors that need to be corrected. 
Claim 27 repeats the term “the the” and this appears to be a typo. The Office will interpret this as “the” and suggests amending the claim accordingly.
This Office suggests going through all claims and looking for similar errors as the above listed errors, as the above list was exemplary in nature and by no means exhaustive.  Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 16-30 state “and/or” and this term renders the claims indefinite. While using a single “and/or” is allowed in claims, using multiple in dependent claims renders the metes and bounds of the claims indefinite, as it becomes unclear what is required and what is not required. As currently presented, Claims 16-30 fail to clearly state the metes and bounds of the claims and are thus indefinite. The Office will interpret these as “or”. Appropriate action is required.
Claim 20 and 21, state “fixed program” and this term renders the claims indefinite. While does “fixed” mean? Does this mean none changing? If so, the claims have issues as the control is updated based on variables? As currently presented, Claims 20 and 21 fail to clearly state the metes and bounds of the claims and are thus indefinite. The Office will interpret any control as “fixed”. Appropriate action is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-30 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 16, 25, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a control method for a vehicle.
The limitations of a control method, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computing device” language “a control method” in the context of this claim encompasses the user thinking about a control method. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform a control method. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of controlling) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform a control method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 17-24 and 26-29 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 16, 25, and 30.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with method. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kumar (United States Patent Publication 2007/0233364).
With respect to Claim 16: Kumar discloses “A control method for operating a rail vehicle” [Kumar, ¶ 0012, 0041, 0053-0054, and 0061]; 
“which comprises the steps of: carrying out the control method in a computer-assisted manner on a basis of a vehicle control program” [Kumar, ¶ 0012, 0016, 0041, 0053-0054, and 0061]; 
“the vehicle control program works with detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0053-0054, and 0061].
With respect to Claim 17: Kumar discloses “The method according to claim 16, wherein vehicle-specific driving behavior data is at least also detected by measurement as part of the detected driving and/or environment data during a journey of the rail vehicle” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 18: Kumar discloses “The method according to claim 16, wherein previously detected driving and/or environment data is updated during a journey of the rail vehicle” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 19: Kumar discloses “The method according to claim 16, which further comprises parameterizing the vehicle control program based on the detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 20: Kumar discloses “The method according to claim 19, which further comprises: forming a control profile dataset from the detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073]; 
“and parameterizing a fixed-program control module of the vehicle control program by means of the control profile dataset” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 21: Kumar discloses “The method according to claim 16, which further comprises: selecting a control profile dataset from a predefined group of stored control profile datasets based on the detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073];
“and parameterizing a fixed-program control module of the vehicle control program by means of the control profile dataset selected” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 22: Kumar discloses “The method according to claim 16, wherein: an experience database is accessed, in which actuating commands by a real rail vehicle driver during previous journeys are stored in dependence on driving situations” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“and the driving situations are determined based on the detected driving and/or environment data detected by measurement during the previous journeys and are stored together with corresponding ones of the actuating commands by the real rail vehicle driver” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 23: Kumar discloses “The method according to claim 22, wherein: during a journey, sensor signals from sensors linked or connected to a control facility of the rail vehicle are evaluated and a respective current driving situation is determined” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“and the respective current driving situation is compared with the driving situations stored in the experience database and if there is conformity or at least, in accordance with predefined conformity criteria, sufficient similarity between the respective current driving situation and one of the driving situations stored in the experience database, stored actuating commands by the real rail vehicle driver that correspond to a stored driving situation are read and output” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 24: Kumar discloses “The method according to claim 16, which further comprises carrying out the method on a rail vehicle side by means of a control facility installed on the rail vehicle side” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 25: Kumar discloses “A control facility for a rail vehicle, the control facility comprising: a vehicle computer” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“and a vehicle control program running on said vehicle computer, said vehicle control program is embodied such that it works with detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 26: Kumar discloses “The control facility according to claim 25, wherein: said vehicle control program has an observation module, a parameterization module and a control module” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“said observation module detects the detected driving and/or environment data during a journey of the rail vehicle; said parameterization module parameterizes said control module based on the detected driving and/or environment data; and said parameterized control module outputs actuating commands for the rail vehicle” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 27: Kumar discloses “The control facility according to claim 26, wherein said parameterization module is embodied such that it forms a control profile dataset based on the detected driving and/or environment data or selects the control profile dataset from a group of stored control profile datasets” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073];
“and parameterizes said control module by means of a formed or selected control profile dataset” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 28: Kumar discloses “The control facility according to claim 25, wherein: said vehicle control program has an experience database or is connected to said experience database” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“in which actuating commands by a real rail vehicle driver during previous journeys are stored as a function of driving situations” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“and the driving situations are determined from the detected driving and/or environment data detected by measurement during the previous journeys and are stored together with corresponding ones of the actuating commands by the real rail vehicle driver during the previous journeys” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 29: Kumar discloses “The control facility according to claim 28, wherein: said vehicle control program has an observation module which evaluates the detected driving and/or environment data during a journey of the rail vehicle and detects a respective current driving situation” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“and said vehicle control program has a selection module that compares the respective current driving situation with the driving situations stored in said experience database and, if there is conformity or at least, in accordance with predefined conformity criteria, sufficient similarity between the respective current driving situation and one of the driving situations stored in said experience database, stored said actuating commands by the real rail vehicle driver that correspond to a stored driving situation are read and output from said experience database to control the rail vehicle” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 30: Kumar discloses “A rail vehicle, comprising: a control facility having a vehicle computer and a vehicle control program running on said vehicle computer” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“said vehicle control program is embodied such that it works with detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669